Citation Nr: 1730147	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Boston, Massachusetts RO has jurisdiction of the current appeal.  

This appeal has previously been before the Board, most recently in August 2016, when it remanded the case in order for the Director of the Compensation Service to consider in the first instance the issue of entitlement to a TDIU on an extraschedular basis.  In April 2017, the Director of the Compensation Service issued the requested opinion.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU and is not precluded from participating in substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was been provided with appropriate notification in February 2010, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's post-service treatment records have been obtained, to the extent available. 

Next, the Veteran underwent VA examinations in November 2009, June 2015, and August 2015.  The examination reports indicate that the examiners conducted appropriate evaluations and rendered appropriate findings consistent with the evidence of record.  As an initial matter, the Board finds that the examinations are adequate for the purpose of evaluating the status of his service-connected disabilities.  Neither the Veteran nor his representative has contended otherwise.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is in receipt of a 50 percent rating for bilateral pes planus, a 10 percent rating for tinnitus, and noncompensable (0 percent) ratings for bilateral hearing loss, postoperative fibroma of the left buttock, and frostbite residuals of the right great toe, resulting in a combined 60 percent disability rating.  Accordingly, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16 (a).  As he does not meet the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  However, the Board can adjudicate whether to refer a case to the Director for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board.").

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

As indicated above, in the most recent August 2016 remand, the Board referred the Veteran's claim to the VA Director of the Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. §  4.16 (b) (2015).  The Director of the Compensation Service considered whether extraschedular consideration was warranted in an April 2017 decision and determined that individual unemployability benefits were not warranted.  Consequently, as the claim has been denied on an extraschedular basis by the Director of the Compensation Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b). 

A review of the claims file shows the Veteran completed college and some graduate school.  Enrollment Certification forms noted the Veteran had been enrolled for studies towards a Bachelor of Science degree for business administration from March 1967 through July 1970 and a September 1970 Enrollment Certification form noted the Veteran had been enrolled for a Master of Science degree for business education.  The Veteran worked as a security guard between the years of 1994 and 2009.  The Veteran was terminated from his last full-time employment as a security guard in 2009.  The Veteran's former employer indicated that although the Veteran was a good employee, due to the Veteran's foot problems, he could not perform his required job duties as a security guard that included walking and being on his feet for eight hours per day.   

The Veteran was provided with VA examinations related to his service-connected disabilities in November 2009, June 2015, and August 2015.  The November 2009 VA examiner noted the Veteran's reports that he could not spend greater than five to ten minutes either standing or walking due to his progressively worsening bilateral feet pain.  The examiner also noted the Veteran had retired in 2008 from his security job since he was eligible by age or duration of work.  The June 2015 VA examiner noted the Veteran's reports that he had stopped working as a security officer because of his bilateral feet residuals and that he was unable to tolerate work that required prolonged standing and walking.  The August 2015 VA examiner noted the Veteran's complaints that he had a lot of trouble hearing in background noise and groups of people.  The examiner also noted the Veteran's complaints that he had difficulty when driving and trying to hear people in passenger seat or in the backseat.  

Pursuant to the Board's August 2016 Remand, in July 2016, the Director opined that the evidence of record did not support a TDIU on an extraschedular basis.  In her opinion, the Director referenced the most recent VA examinations performed in 2015, noting the examination of the feet documented tenderness and pain on use and that the Veteran used orthotics/special shoes and received occasional injections for foot pain with good results.  The Director noted that although the Veteran had reported that he could only walk or stand for short periods of time, the objective medical evidence did not show that his feet were so severely disabling as to prevent most walking and standing.  The Director noted there was no ankylosis, muscle atrophy, or muscle spasms found on examination.  No neurological deficits were found either.  The Director noted that the recent examination for tinnitus and bilateral hearing loss did not show that these conditions would interfere with employment and that the available evidence did not show any functional deficits secondary to the fibroma of the left buttock or frostbite of the right great toe.  The Director noted that although the Veteran was last terminated from his employment in 2009 because he could not stand on his feet for the required eight hour shift, the evidence did not show that any of the Veteran's service-connected disabilities would interfere with the Veteran's ability to perform a sedentary job.  The Director concluded that none of the available objective evidence supported the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented employment.

Turning to a review of this evidence, the Board finds that the weight of the evidence shows that while the Veteran's disabilities may preclude him from securing or following a substantially gainful physically-heavy occupation, it does not support a finding that the Veteran's disabilities preclude him from securing or following a substantially gainful sedentary occupation.  While the Veteran's available work history suggests that he has tended to hold positions that are more physical than sedentary in nature, the evidence does not suggest he cannot secure or follow a substantially gainful sedentary occupation.  Indeed, the Veteran's education level, which includes a college degree and some graduate studies, with a particular focus on business administration and business education, support a finding that the Veteran is not precluded from securing or following a substantially gainful sedentary occupation.  

Furthermore, in making this decision, the Board must note that there are no opinions of record indicating that the Veteran is entirely unemployable as a result of his service-connected disabilities.  The Veteran has also stated on multiple occasions that he continued to work as indicated in VA medical treatment records in September 2013, May 2015, and March 2016 which have noted the Veteran's report of periodic employment.  The Veteran had reported he was working as a night watchman in May 2015.  The Veteran did not report the type of employment he had in September 2013 and March 2016.  Furthermore, VA treatment records in October 2010, October 2012, September 2013, October 2014, and May 2015 noted that despite the Veteran's painful knees and feet, the Veteran continued to exercise, to include walking and/or stationary biking, thereby suggesting that the objective medical evidence does not show that his feet were so severely disabling as to prevent most walking and standing.  Thus, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board does not doubt that the Veteran's service-connected disabilities cause him occupational impairment, as evidenced by his combined 60 percent disability rating.  Nevertheless, the Board does not find that the Veteran is unemployable, due to his educational background and as evidenced by his reported employment in September 2013, May 2015, and March 2016.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


